For further information: Dennis Klaeser, CFO PrivateBancorp, Inc. 312-683-7100 For Immediate Release PrivateBancorp Reports Third Quarter 2007 Earnings per Share of $0.42 Chicago, IL, October 22, 2007 PrivateBancorp, Inc. (NASDAQ: PVTB) today reported third quarter 2007 net income of $9.2 million, or $0.42 per diluted share, compared to $9.8 million, or $0.46 per diluted share, for the third quarter 2006.Net income for the nine months ended September 30, 2007 was $27.0 million, or $1.23 per diluted share, compared to $28.8 million, or $1.35 per diluted share for the prior year period. “We continue to face a difficult banking environment primarily as a result of weakness in the real estate sector.Given the current credit cycle, we experienced relatively slow growth in our loan portfolio as a result of cautiousness both on our part and on the part of our clients.However, we are encouraged by the year over year growth in our core deposits, which grew 16 percent organically, or excluding the core deposits of The PrivateBank – Georgia at acquisition,” said Ralph B. Mandell, Chairman, President and CEO. “During the third quarter we increased the number of managing directors with three net new hires and five promotions.In addition, earlier today we announced the recent hiring of 11 middle market commercial bankers including Robert Frentzel, Jeffrey Steele, and Brant Ahrens all of whom were previously Group Senior Vice Presidents with LaSalle Bank. In addition to these bankers, we hired Joan Schellhorn, a former LaSalle human resources executive, who serves as our Chief Human Resources Officer. The addition of Mr. Frentzel, Mr. Steele, and Mr. Ahrens along with the other new hires, will greatly enhance the opportunity to grow our middle market commercial banking client base in the Chicago market. We continue to look for opportunities to aggressively hire managing directors to support our growth.We remain optimistic that our business model and market focus will drive growth and enhance shareholder value over the long term,” said Mandell. 1 Net interest income totaled $32.3 million in the third quarter 2007, compared to $30.0 million for the third quarter 2006 and $32.1 million for the second quarter 2007. Net interest margin (on a tax equivalent basis) was 3.13 percent for the third quarter 2007 compared to 3.47 percent in the third quarter 2006, and 3.19 percent in the second quarter 2007.Yields on earning assets decreased by 14 basis points over prior year quarter while our cost of funds increased by 16 basis points.During the quarter, we reversed approximately $296,000 in accruing interest income due to non-performing loans, compared to $611,000 in the second quarter 2007. Non-performing assets to total assets were 0.80 percent at September 30, 2007, compared to 0.06 percent at September 30, 2006 and 0.70 percent at June 30, 2007.Of $36.0 million in total non-performing assets at September 30, 2007, 29 percent are in Chicago, 28 percent are in St. Louis, 26 percent are in Michigan and 17 percent are in Georgia. Of total non-performing assets, 41 percent are commercial real estate, 41 percent are construction, eight percent are commercial and industrial, and the remaining 10 percent are classified as residential real estate and personal. The provision for loan losses in the third quarter 2007 was $2.4 million, compared to $1.5 million in the third quarter 2006 and $3.0 million in the second quarter 2007. Net charge offs totaled $1.6 million or 0.17 percent of average loans, in the quarter ended September 30, 2007, versus net charge offs of $291,000, or 0.04 percent of average loans in the prior year quarter and net charge-offs of $571,000, or 0.06 percent of average loans in the second quarter 2007.The allowance for loan losses as a percentage of total loans was 1.13 percent at September 30, 2007, versus 1.11 percent at June 30, 2007 and September 30, 2006. 2 Wealth management fee income was $4.0 million during the third quarter 2007, an increase of 16 percent from $3.5 million in the third quarter 2006 and unchanged from $4.0 million in the second quarter 2007. Wealth management assets under management increased 18 percent to $3.3 billion at September 30, 2007 from $2.8 billion at September 30, 2006 and increased five percent from $3.1 billion at June 30, 2007.Fees paid to third-party investment managers were $857,000 in the third quarter 2007, compared to $774,000 in the prior year quarter and $868,000 in the second quarter 2007. Mortgage banking income was $1.2 million for the third quarter 2007 compared to $804,000 in the third quarter 2006 and $1.2 million for the second quarter 2007. Non-interest expense increased by 20 percent to $23.9 million in the third quarter 2007 from $20.0 million in the third quarter 2006, and increased three percent from $23.3 million at the second quarter 2007. For the quarter ended September 30, 2007, excluding the impact of The PrivateBank – Georgia and costs associated with the start up of The PrivateBank – Kansas City (in organization), non-interest expense increased eight percent year over year.During the third quarter 2007, non-interest expense was $1.7 million at The PrivateBank – Georgia and $592,000 at The PrivateBank – Kansas City. The year over year core growth in our non-interest expense is primarily attributable to increased salary expenses associated with new hires and higher occupancy costs. Excluding the effect of The PrivateBank – Georgia, occupancy expense for the quarter increased by 18 percent from prior year third quarter primarily as a result of the impact of office relocations and the opening of one new office. During the quarter, the number of managing directors increased to 168, compared to 129 at September 30, 2006 and 160 at June 30, 2007.Since the end of the last quarter, the increase was the result of eight net new hires and promotions.The year over year increase includes 11 managing directors from the acquisition of The PrivateBank – Georgia and four managing directors from the start-up of The PrivateBank – Kansas City. Full-time equivalent (FTE) employees increased 23 percent to 517 at the end of the third quarter 2007, from 421 at the end of the third quarter 2006, reflecting the continued growth of our Company and the addition of 37 FTEs as a result of the acquisition of The PrivateBank – Georgia.As previously mentioned, subsequent to quarter end, we hired 11 additional managing directors. 3 The efficiency ratio was 59.6 percent in the third quarter 2007, up from 53.9 percent in the prior year third quarter and 58.1 percent reported in the second quarter 2007.The year over year increase in the efficiency ratio was due to the combined effect of the increase in the Company’s operating expenses, without a commensurate increase in net interest income, which was constrained by a lower net interest margin. Total assets were $4.5 billion at September 30, 2007, an increase of 16 percent from $3.9 billion at September 30, 2006, and an increase of five percent from $4.3 billion at December 31, 2006. At September 30, 2007, total loans were $3.7 billion, versus $3.1 billion at September 30, 2006 and $3.5 billion at December 31, 2006.Excluding The PrivateBank- Georgia at acquisition, loans grew 13 percent year over year. Total deposits were $3.6 billion at September 30, 2007, up from $3.2 billion at September 30, 2006 and unchanged from December 31, 2006.Core deposits, defined as total deposits less brokered deposits, were $3.1 billion at quarter’s end, compared to $2.5 billion at September 30, 2006 and $3.0 billion at December 31, 2006.Excluding The PrivateBank – Georgia at acquisition, core deposits grew 16 percent year over year. Brokered deposits were $500.3 million at September 30, 2007, down from $720.7 million at September 30, 2006 and $589.3 million at December 31, 2006.Funds borrowed, which include federal funds purchased, FHLB advances, borrowings under the Company’s credit facility, and convertible senior notes, increased to $464.0 million at September 30, 2007 from $235.9 million at September 30, 2006, and increased 65 percent from $281.7 million at December 31, 2006, primarily as a result of the issuance of $115.0 million of contingent convertible senior notes to qualified institutional investors during the first quarter 2007, the proceeds of which were used to replace more expensive funding. PrivateBancorp, Inc., through its PrivateBank subsidiary provides distinctive, highly personalized premium financial services primarily to privately held businesses, affluent individuals, wealthy families, professionals, entrepreneurs and real estate investors for their personal and professional interests.The PrivateBank uses a European tradition of “private banking” as a model to develop lifetime relationships with its clients.Through a team of highly qualified managing directors, The PrivateBank tailors products and services to meet each client’s personal and commercial banking and wealth management needs. The Company, which had assets of $4.5 billion as of September 30, 2007, has 18 offices located in the Atlanta, Chicago, Detroit, Milwaukee, St. Louis, and Kansas City metropolitan areas. 4 Additional information can be found in the Investor Relations section of PrivateBancorp, Inc.’s website at www.pvtb.com. Forward-Looking Statements: Statements contained in this news release that are not historical facts may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on the operations and future prospects of the Company include, but are not limited to, fluctuations in market rates of interest and loan and deposit pricing in the Company’s market areas, the effect of continued margin pressure on the Company’s earnings, further deterioration in asset quality, legislative or regulatory changes, adverse developments in the Company’s loan or investment portfolios, slower than anticipated growth of the Company’s business or unanticipated business declines, unforeseen difficulties in the continued integration of The PrivateBank - Georgia or higher than expected operational costs, failure to get regulatory approval for a de novo federal savings bank in Kansas City, competition, unforeseen difficulties in integrating new hires, failure to improve operating efficiencies through expense controls, and the possible dilutive effect of potential acquisitions, expansion or future capital raises. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update publicly any of these statements in light of future events unless required under the federal securities laws. Editor’s Note: Financial highlights attached. 5 Consolidated Statements of Income Unaudited (dollars in thousands except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 72,299 $ 60,361 $ 211,917 $ 164,398 Interest on investment securities 5,795 6,367 17,670 22,499 Interest on short-term investments 259 116 736 402 Total Interest Income 78,353 66,844 230,323 187,299 Interest Expense Interest on deposits 40,111 32,804 115,887 86,637 Interest on borrowings 4,350 2,398 13,306 8,253 Interest on long-term debt - trust preferred securities 1,604 1,602 4,756 4,731 Total Interest Expense 46,065 36,804 133,949 99,621 Net Interest Income 32,288 30,040 96,374 87,678 Provision for loan losses 2,399 1,494 6,763 6,129 Net Interest Income After Provision 29,889 28,546 89,611 81,549 Non Interest Income Wealth management income 4,029 3,477 11,878 10,240 Mortgage banking income 1,157 804 3,700 2,532 Other income 1,214 1,351 4,144 5,106 Net securities gains (losses) 366 1,212 348 (373 ) (Losses) Gains on interest rate swap - (904 ) - 64 Total Non Interest Income 6,766 5,940 20,070 17,569 Non Interest Expense Salaries and benefits 13,083 10,864 39,546 31,725 Occupancy expense 3,336 2,639 9,286 3,877 Professional fees 2,109 1,866 5,434 4,837 Wealth management fees 857 774 2,507 1,979 Marketing 1,058 1,159 3,676 3,154 Data processing 1,039 788 2,924 2,318 Amortization of intangibles 241 152 726 459 Insurance 452 349 1,166 982 Other operating expenses 1,749 1,420 5,334 7,172 Total Non Interest Expense 23,924 20,011 70,599 56,503 Minority interest expense 100 85 285 248 Income Before Income Taxes 12,631 14,390 38,797 42,367 Income tax expense 3,466 4,596 11,845 13,572 Net Income $ 9,165 $ 9,794 $ 26,952 $ 28,795 Weighted Average Shares Outstanding 21,223,341 20,581,504 21,246,193 20,519,959 Diluted Average Shares Outstanding 21,819,333 21,440,343 21,887,666 21,413,356 Per Share Data Basic $ 0.43 $ 0.48 $ 1.27 $ 1.40 Diluted $ 0.42 $ 0.46 $ 1.23 $ 1.35 Dividends $ 0.075 $ 0.060 $ 0.225 $ 0.180 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 6 Consolidated Balance Sheets (dollars in thousands except per share data) 09/30/07 12/31/06 09/30/06 unaudited audited unaudited Assets Cash and due from banks $ 52,922 $ 42,428 $ 91,026 Short-term investments 22,117 36,969 33,565 Investment securities: available-for-sale 497,948 496,782 458,869 Loans held for sale 4,262 14,515 7,719 Loans 3,737,523 3,499,988 3,136,634 Allowance for loan losses (42,113 ) (38,069 ) (34,693 ) Net loans 3,695,410 3,461,919 3,101,941 Premises and equipment, net 24,844 21,413 19,825 Goodwill 93,357 93,043 63,176 Other assets 107,366 97,355 101,472 Total Assets $ 4,498,226 $ 4,264,424 $ 3,877,593 Liabilities Non-interest bearing deposits $ 285,003 $ 300,689 $ 280,478 Interest bearing deposits 3,303,059 3,250,324 2,958,344 Total deposits 3,588,062 3,551,013 3,238,822 Funds borrowed 464,021 281,733 235,858 Trust preferred securities 101,033 101,033 101,033 Other liabilities 26,710 33,521 36,653 Total Liabilities 4,179,826 3,967,300 3,612,366 Stockholders' Equity Common stock and additional paid-in-capital 181,790 174,968 148,459 Treasury stock (13,475 ) (5,254 ) (3,830 ) Retained earnings 143,585 121,539 113,798 Accumulated other comprehensive income 6,500 5,871 6,800 Total Stockholders' Equity 318,400 297,124 265,227 Total Liabilities and Stockholders' Equity $ 4,498,226 $ 4,264,424 $ 3,877,593 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 7 Key Financial Data Unaudited (dollars in thousands except per share data) 3Q07 2Q07 1Q07 4Q06 3Q06 Key Statistics Net income $ 9,165 $ 8,751 $ 9,036 $ 9,052 $ 9,794 Basic earnings per share $ 0.43 $ 0.41 $ 0.42 $ 0.43 $ 0.48 Diluted earnings per share $ 0.42 $ 0.40 $ 0.41 $ 0.42 $ 0.46 Return on average total assets 0.82 % 0.80 % 0.86 % 0.91 % 1.04 % Return on average total equity 11.80 % 11.66 % 12.37 % 13.61 % 15.43 % Dividend payout ratio 17.84 % 18.64 % 18.50 % 14.44 % 12.96 % Fee revenue as a percent of total revenue (1) 16.54 % 18.01 % 16.39 % 15.81 % 15.79 % Wealth management assets under management 3,268,211 3,119,878 2,952,227 2,902,205 2,780,121 Non-interest income to average assets 0.60 % 0.64 % 0.60 % 0.56 % 0.63 % Non-interest expense to average assets 2.13 % 2.13 % 2.22 % 2.27 % 2.13 % Net overhead ratio (2) 1.53 % 1.49 % 1.62 % 1.71 % 1.50 % Efficiency ratio (3) 59.6 % 58.1 % 59.3 % 61.9 % 53.9 % Net interest margin Fed funds sold & other short-term investments 5.37 % 5.15 % 3.26 % 5.48 % 6.40 % Investment Securities (taxable) 4.85 % 5.16 % 5.01 % 4.51 % 5.50 % Investment Securities (non-taxable) 6.90 % 6.89 % 6.89 % 6.90 % 6.88 % Loans, net of unearned discount 7.69 % 7.76 % 7.84 % 7.78 % 7.83 % Yield on average earning assets 7.45 % 7.53 % 7.56 % 7.49 % 7.59 % Interest bearing deposits 4.72 % 4.70 % 4.67 % 4.65 % 4.53 % Funds borrowed 4.85 % 4.94 % 4.87 % 5.15 % 5.20 % Trust preferred securities 6.21 % 6.20 % 6.21 % 6.21 % 6.21 % Cost of average interest-bearing liabilities 4.78 % 4.77 % 4.73 % 4.73 % 4.62 % Net interest spread (4) 2.68 % 2.76 % 2.84 % 2.77 % 2.97 % Net interest margin (5) 3.13 % 3.19 % 3.26 % 3.25 % 3.47 % Tax equivalent adjustment to net interest income (6) $ 1,072 $ 1,072 $ 1,073 $ 1,058 $ 1,166 (1) Represents wealth management, mortgage banking and other income as a percentage of the sum of net interest income and wealth management, mortgage banking and other income. (2) Non-interest expense less non-interest income divided by average total assets. (3) Non-interest expense divided by the sum of net interest income, on a tax equivalent basis, plus non-interest income. (4) Yield on average interest-earning assets less rate on average interest-bearing liabilities. (5) Net interest income, on a tax equivalent basis, divided by average interest-earning assets. (6) The company adjusts GAAP reported net interest income by the tax equivalent adjustment amount to account for the tax attributes on federally tax exempt municipal securities.For GAAP purposes, tax benefits associated with federally tax exempt municipal securities are recorded as a benefit in income tax expense.The following table reconciles reported net interest income to net interest income on a tax equivalent basis for the periods presented: Reconciliation of net interest income to net interest income on a tax equivalent basis 3Q07 2Q07 1Q07 4Q06 3Q06 Net interest income $ 32,288 $ 32,111 $ 31,975 $ 29,797 $ 30,040 Tax equivalent adjustment to net interest income 1,072 1,072 1,073 1,058 1,166 Net interest income, tax equivalent basis $ 33,360 $ 33,183 $ 33,048 $ 30,855 $ 31,206 8 Key Financial Data Unaudited (dollars in thousands except per share data) 3Q07 2Q07 1Q07 4Q06 3Q06 Balance Sheet Ratios Loans to Deposits (period end) 104.17 % 101.84 % 99.96 % 98.56 % 96.84 % Average interest-earning assets to average interest-bearing liabilities 110.4 109.9 109.8 111.3 112.2 Per Share Data Dividends $ 0.075 $ 0.075 $ 0.075 $ 0.060 $ 0.060 Book value (period end) $ 14.73 $ 14.19 $ 13.92 $ 13.83 $ 12.73 Tangible book value (period end) (1) $ 10.10 $ 9.56 $ 9.26 $ 9.15 $ 9.45 Share Price Data (period end) Closing Price $ 34.84 $ 28.80 $ 36.56 $ 41.63 $ 45.72 Diluted earnings multiple (2) 20.91 17.95 21.99 24.98 25.05 Book value multiple 2.36 2.03 2.63 3.01 3.59 Common Stock Information Outstanding shares at end of period 21,611,721 21,567,545 21,531,296 21,481,250 20,842,083 Number of shares used to compute: Basic earnings per share 21,223,341 21,185,400 21,331,021 20,882,759 20,581,504 Diluted earnings per share 21,819,333 21,810,173 22,018,295 21,637,210 21,440,343 Capital Ratios (period end) (3): Total equity to total assets 7.08 % 6.82 % 6.90 % 6.97 % 6.84 % Total risk-based capital ratio 10.99 % 10.63 % 10.45 % 10.36 % 10.71 % Tier-1 risk-based capital ratio 8.37 % 8.06 % 7.93 % 8.06 % 8.53 % Leverage ratio 7.20 % 7.08 % 6.95 % 7.51 % 7.26 % (1) Tangible book value is total capital less goodwill and other intangibles divided by outstanding shares at end of period. (2) Period end closing stock price divided by annualized quarterly earnings for the quarter then ended. (3) Capital ratios for the most recent period presented in the press release are based on preliminary data. 9 Key Financial Data Unaudited (dollars in thousands) 3Q07 2Q07 1Q07 4Q06 3Q06 Credit Quality Key Ratios: Net charge-offs to average loans 0.17 % 0.06 % 0.07 % 0.01 % 0.04 % Total non-performing loans to total loans 0.77 % 0.72 % 0.28 % 0.25 % 0.06 % Total non-performing assets to total assets 0.80 % 0.70 % 0.34 % 0.23 % 0.06 % Nonaccrual loans to: total loans 0.69 % 0.56 % 0.13 % 0.11 % 0.02 % total assets 0.57 % 0.46 % 0.11 % 0.09 % 0.02 % Allowance for loan losses to: total loans 1.13 % 1.11 % 1.09 % 1.09 % 1.11 % non-performing loans 145 % 155 % 391 % 427 % 1,877 % nonaccrual loans 164 % 199 % 808 % 1,010 % 5,897 % Non-performing assets: Loans delinquent over 90 days $ 3,294 $ 5,844 $ 5,124 $ 5,137 $ 1,260 Nonaccrual loans 25,657 20,731 4,816 3,770 588 OREO 7,044 4,683 4,831 1,101 480 Total non-performing assets $ 35,995 $ 31,258 $ 14,771 $ 10,008 $ 2,328 Net loan charge-offs (recoveries): Loans charged off $ 1,648 $ 647 $ 586 $ 86 $ 308 (Recoveries) (82 ) (76 ) (4 ) (37 ) (17 ) Net charge-offs $ 1,566 $ 571 $ 582 $ 49 $ 291 Provision for loan losses $ 2,399 $ 2,958 $ 1,406 $ 707 $ 1,494 Allowance for Loan Losses Summary Balance at beginning of period $ 41,280 $ 38,893 $ 38,069 $ 34,693 $ 33,490 Provision 2,399 2,958 1,406 707 1,494 Net charge-offs 1,566 571 582 49 291 Addition of The PrivateBank - Georgia allowance - - - 2,718 - Balance at end of period $ 42,113 $ 41,280 $ 38,893 $ 38,069 $ 34,693 Net loan charge-offs (recoveries): Commercial real estate $ 295 $ (1 ) $ 236 - - Residential real estate - - (1 ) - - Commercial 1,077 397 273 $ 29 $ 298 Personal 99 (1 ) 3 $ 20 $ (7 ) Home equity - Construction 95 176 71 - - Total net loan charge-offs $ 1,566 $ 571 $ 582 $ 49 $ 291 10 Key Financial Data Unaudited (dollars in thousands) June 30, 2007 Non performing Loans NPLs as % of Total Loans (1) Other Real Estate Owned Non performing Assets NPAs as % of Total Assets (2) Credit Quality Non performing assets Chicago $ 13,094 0.53 % $ 1,090 $ 14,184 0.47 % St. Louis (3) 8,600 2.32 % 1,163 9,763 2.18 % Michigan 3,131 0.58 % 2,398 5,529 0.86 % Georgia 1,750 0.72 % 32 1,782 0.56 % Wisconsin Consolidated non-performing assets $ 26,575 0.72 % $ 4,683 $ 31,258 0.70 % Non-performing assets (4): Commercial Commercial Real Estate Construction Residential Real Estate Personal Chicago 17 % 13 % 7 % 4 % 4 % St. Louis (3) 3 % 17 % 7 % 5 % Michigan 3 % 3 % 9 % 2 % Georgia 1 % 5 % Wisconsin Consolidated non-performing assets 24 % 33 % 28 % 11 % 4 % September 30, 2007 Non performing Loans NPLs as % of Total Loans (1) Other Real Estate Owned Non performing Assets NPAs as % of Total Assets (2) Credit Quality Non performing assets Chicago $ 7,779 0.32 % $ 2,290 $ 10,069 0.33 % St. Louis (3) $ 8,191 2.20 % $ 2,356 10,547 2.37 % Michigan $ 6,878 1.25 % $ 2,398 9,276 1.48 % Georgia $ 6,103 2.36 % $ - 6,103 1.81 % Wisconsin $ - - $ - Consolidated non-performing assets $ 28,951 0.77 % $ 7,044 $ 35,995 0.80 % Non-performing assets (4): Commercial Commercial Real Estate Construction Residential Real Estate Personal Chicago 1 % 13 % 8 % 3 % 4 % St. Louis (3) 3 % 12 % 10 % 3 % Michigan 4 % 16 % 6 % Georgia 17 % Wisconsin Consolidated non-performing assets 8 % 41 % 41 % 6 % 4 % Note: Non performing loans are defined as loans delinquent> 90 days and non accrual loans.Non performing assets are non performing loans and Other Real Estate owned. (1) Non performing loans are presented as a percentage of each entities' gross loans (2) Non performing assets are presented as a percentage of each entities' total assets (3) St. Louis loans and total assets includes Kansas City total loans and assets.Kansas City had no non-performing assets at 6/30/07 and 9/30/07. (4) Non performing assets are presented here as a percentage of consolidated non performing assets 11 Key Financial Data Unaudited (dollars in thousands) 3Q07 2Q07 1Q07 4Q06 3Q06 Summary Income Statement Interest Income Interest and fees on loans $ 72,299 $ 70,732 $ 68,886 $ 64,418 $ 60,361 Interest on investment securities 5,795 5,938 5,937 5,274 6,367 Interest on short-term investments 259 239 238 320 116 Total Interest Income 78,353 76,909 75,061 70,012 66,844 Interest Expense 46,065 44,798 43,086 40,215 36,804 Net Interest Income 32,288 32,111 31,975 29,797 30,040 Provision for loan losses 2,399 2,958 1,406 707 1,494 Net Interest Income after Provision for Loan Losses 29,889 29,153 30,569 29,090 28,546 Non Interest Income Wealth management income 4,029 4,024 3,826 3,615 3,477 Mortgage banking income 1,157 1,229 1,314 807 804 Other income 1,214 1,803 1,126 1,172 1,351 Net securities gains (losses) 366 (97 ) 79 (1 ) 1,212 (Losses) on interest rate swap - (904 ) Total Non Interest Income 6,766 6,959 6,345 5,593 5,940 Non Interest Expense Salaries and benefits 13,083 12,734 13,729 12,205 10,864 Occupancy expense 3,336 3,160 2,790 2,733 2,639 Professional fees 2,109 1,610 1,715 1,976 1,866 Wealth management fees 857 868 782 686 774 Marketing 1,058 1,330 1,289 1,137 1,159 Data processing 1,039 984 901 999 788 Insurance 452 363 352 337 349 Amortization of intangibles 241 242 243 169 152 Other operating expenses 1,749 2,019 1,564 2,321 1,420 TotalNon Interest Expense 23,924 23,310 23,365 22,563 20,011 Minority interest expense 100 95 90 82 85 Income Before Income Taxes 12,631 12,707 13,459 12,038 14,390 Income tax expense 3,466 3,956 4,423 2,986 4,596 Net income $ 9,165 $ 8,751 $ 9,036 $ 9,052 $ 9,794 Note 1:Certain reclassifications have been made to prior period financial statements to place them on a basis comparable with the current period financial statements. 12 Balance Sheets (dollars in thousands) 09/30/07 06/30/07 03/31/07 12/31/06 09/30/06 unaudited unaudited unaudited audited unaudited Assets Cash and due from banks $ 52,922 $ 63,074 $ 73,736 $ 42,428 $ 91,026 Short-term investments 22,117 19,672 17,535 36,969 33,565 Investment securities: available-for-sale 497,948 495,854 482,024 496,782 458,869 Loans held for sale 4,262 20,905 14,928 14,515 7,719 Loans 3,737,523 3,705,339 3,581,398 3,499,988 3,136,634 Less:Allowance for loan losses (42,113 ) (41,280 ) (38,893 ) (38,069 ) (34,693 ) Net loans 3,695,410 3,664,059 3,542,505 3,461,919 3,101,941 Premises and equipment, net 24,844 23,415 21,674 21,413 19,825 Goodwill 93,357 93,043 93,043 93,043 63,176 Other assets 107,366 105,988 98,427 97,355 101,472 Total Assets $ 4,498,226 $ 4,486,010 $ 4,343,872 $ 4,264,424 $ 3,877,593 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 285,003 $ 303,455 $ 312,648 $ 300,689 $ 280,478 Interest bearing demand deposits 134,428 150,324 144,812 152,323 115,531 Savings and money market deposits 1,577,930 1,505,303 1,485,783 1,575,080 1,327,932 Time deposits 1,590,701 1,679,463 1,639,578 1,522,921 1,514,881 Total deposits 3,588,062 3,638,545 3,582,821 3,551,013 3,238,822 Funds borrowed 464,021 407,696 334,128 281,733 235,858 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 26,710 32,627 26,218 33,521 36,653 Total liabilities 4,179,826 4,179,901 4,044,200 3,967,300 3,612,366 Stockholders' equity 318,400 306,109 299,672 297,124 265,227 Total Liabilities and Stockholders' Equity $ 4,498,226 $ 4,486,010 $ 4,343,872 $ 4,264,424 $ 3,877,593 13 Average Quarterly Balance Sheets Unaudited (dollars in thousands) 09/30/07 06/30/07 03/31/07 12/31/06 09/30/06 Assets Cash and due from banks $ 50,613 $ 68,293 $ 45,656 $ 48,478 $ 43,029 Short-term investments 15,390 14,670 29,348 21,341 7,101 Investment securities: available-for-sale 487,942 485,354 490,844 464,005 494,626 Loans held for sale 10,005 12,891 10,493 10,891 6,875 Loans 3,704,278 3,629,839 3,528,404 3,259,404 3,037,863 Less:Allowance for loan losses (41,174 ) (39,304 ) (38,157 ) (36,175 ) (34,335 ) Net loans 3,663,104 3,590,535 3,490,247 3,223,229 3,003,528 Premises and equipment, net 24,534 23,040 21,485 20,594 19,137 Goodwill 93,057 93,044 93,043 69,344 63,176 Other assets 101,750 99,148 93,959 80,779 92,902 Total Assets $ 4,446,395 $ 4,386,975 $ 4,275,075 $ 3,938,661 $ 3,730,374 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 299,201 $ 302,941 $ 265,914 $ 273,576 $ 271,287 Interest bearing demand deposits 137,740 147,590 139,808 119,575 122,321 Savings and money market deposits 1,566,711 1,482,747 1,553,254 1,445,841 1,315,230 Time deposits 1,657,904 1,638,127 1,556,657 1,490,239 1,435,345 Total deposits 3,661,556 3,571,405 3,515,633 3,329,231 3,144,183 Funds borrowed 343,820 382,991 333,312 209,039 180,608 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 32,063 30,472 28,874 35,570 52,704 Total liabilities 4,138,472 4,085,901 3,978,852 3,674,873 3,478,528 Stockholders' equity 307,923 301,074 296,223 263,788 251,846 Total Liabilities and Stockholders' Equity $ 4,446,395 $ 4,386,975 $ 4,275,075 $ 3,938,661 $ 3,730,374 14 Average Year-To-Date Balance Sheets Unaudited (dollars in thousands) 09/30/07 06/30/07 03/31/07 12/31/06 09/30/06 Assets Cash and due from banks $ 60,250 $ 62,928 $ 45,656 $ 28,848 $ 38,598 Short-term investments 16,229 19,423 29,348 10,696 6,593 Investment securities: available-for-sale 488,037 488,084 490,844 557,696 589,318 Loans held for sale 10,818 11,042 10,493 7,719 7,368 Loans 3,621,671 3,579,872 3,528,404 2,959,125 2,857,212 Less:Allowance for loan losses (39,556 ) (38,733 ) (38,157 ) (33,281 ) (32,305 ) Net loans 3,582,115 3,541,139 3,490,247 2,925,844 2,824,907 Premises and equipment, net 23,031 22,267 21,485 18,094 17,190 Goodwill 93,048 93,044 93,043 64,730 63,176 Other assets 97,912 96,773 93,959 81,879 87,709 Total Assets $ 4,371,440 $ 4,334,700 $ 4,275,075 $ 3,695,506 $ 3,634,859 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 294,980 $ 290,848 $ 265,914 $ 252,338 $ 259,094 Interest bearing demand deposits 141,705 143,720 139,808 123,554 124,895 Savings and money market deposits 1,534,094 1,517,512 1,553,254 1,319,457 1,276,866 Time deposits 1,617,933 1,597,618 1,556,657 1,387,214 1,352,495 Total deposits 3,588,712 3,549,698 3,515,633 3,082,563 3,013,350 Funds borrowed 349,818 355,589 333,312 230,461 237,247 Long-term debt - Trust Preferred Securities 101,033 101,033 101,033 101,033 101,033 Other liabilities 30,073 29,699 28,874 36,492 44,411 Total liabilities 4,069,636 4,036,019 3,978,852 3,450,549 3,396,041 Stockholders' equity 301,804 298,681 296,223 244,957 238,818 Total Liabilities and Stockholders' Equity $ 4,371,440 $ 4,334,700 $ 4,275,075 $ 3,695,506 $ 3,634,859 15
